Mr. Justice Scott delivered the opinion of the Court: Plaintiff in error claims he was employed by defendant as book-keeper for the period of one year, and, before the expiration of his term of service, he was discharged Avithout any reasonable cause. It is admitted he was paid for the time he actually labored, and being ready and willing to perform his contract, this suit is brought to recover his Avages for the unexpired part of the year after his dismissal. There is no pretense that there Avas any reasonable cause for discharging the plaintiff. Some difficulty occurred betAveen him and the then president of the company, of a purely personal character, in no Avay connected Avith his employment, and he Avas for that reason dismissed from service. The only question, therefore, in the case is, whether there Avas an employment for a year. On this point there is no conflict in the evidence. The plaintiff Avas at first engaged by the month. Hax'ing received an offer from a company in St. Louis to keep its books by the year, he notified the directors of the defendant company he could not remain with them longer, unless he Avas permanently employed. Accordingly, on the 20th day of January, 1870, he submitted to the board of directors a proposition in writing, in Avhich he proposed to keep the books for one year; and on the same day the board passed the fólloAving resolution: “Resolved, that Mr. T. W. Chiles be appointed a book-keeper of the company, and to attend to such other duties as the board may direct, and that he shall receive for his services, until t.he mill is in operation, §150 per month, and after that time §200 per month; and that Mr. McCarty be appointed superintendent, at a salary of §1900 per annum.” The offer of the plaintiff to work a year was, in fact, accepted by the adoption of the resolution. It was obviously expected his services would be more valuable after the mill was in operation. It was uncertain when it would be ready, and hence the manner of fixing the compensation. The proposition of the plaintiff and the resolution of the board of directors must be construed together, and when that is done, we can reach no other conclusion than that it was a contract for an entire year. It does not militate against this view that the plaintiff’s compensation was to be determined by monthly installments. In Badgely v. Heald, 4 Gilm. 64, the contract was to work six months at §8 per month. It was held to be an entire contract, and the party having quit the service of his employer before the expiration of the six months, he was not permitted to recover. The verdict of the jury is against the law and the evidence, and the judgment must be reversed and the cause remanded. Judgment reversed. Mr. Chief Justice Breese: I do not concur in this opinion.